Citation Nr: 1716658	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-31 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a punctured right ear drum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

With respect to the matter of entitlement to service connection for a punctured right ear drum, a February 2015 rating decision issued by the San Diego RO denied service connection for such claim.  Thereafter, in April 2015, the Veteran expressed disagreement with the denial of service connection.  Thus, as will be discussed below, a remand for issuance of a statement of the case (SOC) on this issue is necessary.  See 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2014, prior to the promulgation of a Board decision, the Veteran's authorized representative and the Veteran submitted written correspondence indicating that the Veteran wished to withdraw from appellate review his claim for an initial rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, both the Veteran's authorized representative and the Veteran submitted written correspondence in December 2014 indicating that the Veteran wished to withdraw from appellate review his claim for an initial rating in excess of 10 percent for tinnitus.  Such intent was confirmed at the March 2017 Board hearing.  As a result, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

As to the Veteran's claim for service connection for a punctured right ear drum, as indicated in the Introduction, the Veteran filed a timely notice of disagreement to the February 2015 rating decision but an SOC has not been issued and the Veteran has been unable to perfect an appeal for that issue.  Remand of this claim is appropriate for the RO to issue an SOC per Manlincon, supra.  The RO is advised that the undersigned Veterans Law Judge (VLJ) heard testimony regarding the Veteran's claim for service connection for a punctured right ear drum at the March 2017 Board hearing, but advised the Veteran that it was incumbent on him to perfect an appeal within 60 days of receiving the SOC from the RO.  Accordingly, a new hearing on this issue is not required.

The Veteran was last examined for the purpose of evaluating the severity of his bilateral hearing loss in September 2013.  Testimony provided at his March 2017 Board hearing indicates that his condition may have increased in severity since that time.  Indeed, the Veteran stated that his hearing had become "drastically" worse, causing an inability to hear in conversation and over the telephone.  As such, reexamination is warranted.  See, 38 C.F.R. § 3.327 (reexaminations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Finally, the Board finds that a remand is needed to obtain any relevant outstanding private and VA medical records.  The record reflects that VA treatment records dating to November 2011 are associated with the claims file.  Therefore, on remand, all outstanding VA treatment records dated from November 2011 to the present should be obtained.  Further, at his Board hearing, the Veteran referenced treatment at Kaiser Permanente.  The most recent records from that facility that have been associated with the claims file date from September 2013.  Updated records should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran an SOC with respect to the claim for service connection for punctured right ear drum, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of the issue.  In the event that an SOC is issued to the Veteran before this remand has been received by the AOJ, then no further action is necessary concerning this issue.  In this regard, the RO is advised that the undersigned VLJ heard testimony concerning this claim at the March 2017 Board hearing, and as such, a new hearing on this claim is not necessary.

2.  Obtain all outstanding VA treatment records from November 2011 to the present.

3.  After obtaining any necessary releases, request any outstanding treatment records from Kaiser Permanente from September 2013 to the present, and associate them with the record.  

4.  Schedule the Veteran for a VA audiology examination to ascertain the current nature and severity of his bilateral hearing loss disability.  The record, to include a copy of this remand, must be made available and must be reviewed by the examiner, and the examination report should note that review.  Attention is specifically directed to the Veteran's statements at his March 2017 Board hearing regarding the increase in severity of his bilateral hearing loss.  Any indicated evaluations, studies, and/or tests should be conducted.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.

All testing results, along with a complete, clearly-stated rationale for any conclusions reached, must be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


